The opinion of the Court was delivered by
Mr. Justice Gary.
The plaintiff in this action seeks to foreclose a mortgage upon real estate executed by the defendants, John J. Jamison and his wife, M. J. Jamison, to W. D. Glenn, plaintiff’s intestate, on 3d March, 1892. The facts are set forth in the decree of his Honor, Judge Earle, which (except the decretal part thereof) will be set out in the report of the case.
The only question raised by the exceptions is whether his Honor was in error in his construction of the deed, which will also be incorporated in the report of the case. The appeal involves a rule of property which has been followed by the Courts of this State for many years. Whenever an effort is made to disturb a settled rule of property, the reasons for so doing must be very strong. The research of appellants’ attorneys into the history of the law upon this question has failed to convince the Court that this long established rule of property should be changed, nor does this Court think that the distinctions, which he attempts to draw between this case and the cases upon which the Circuit Judge rested his decree, are well founded. The cases cited by the Circuit Judge fully sustain his conclusions, and the appeal must, therefore, be dismissed.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.